Exhibit 11 Statement re Computation of Per Share Earnings We compute earnings per share using the two-class method in accordance with ASC 260, Earnings Per Share. The two-class method is an allocation of earnings between the holders of common stock and a companys participating security holders. Our outstanding nonvested shares of restricted stock contain non-forfeitable rights to dividends and, therefore, are considered participating securities for purposes of computing earnings per share pursuant to the two-class method. We had no other participating securities at December 31, 2016 or 2015. Contingently issuable shares associated with outstanding service-based restricted stock units were not included in the earnings per share calculations for the years ended December 31, 2016, 2015 and 2014, as the vesting conditions had not been satisfied. For the twelve months ended December 31: 2016 2015 2014 Numerator: Net income $ 56,341 $ 46,421 $ 53,200 Less: distributed earnings allocated to unvested stock (377 ) (66 ) (114 ) Less: undistributed earnings allocated to unvested restricted stock 264 (237 ) (258 ) Numerator for basic earnings per share $ 56,228 $ 46,118 $ 52,828 Effect of dilutive securities: Add: undistributed earnings allocated to unvested restricted stock 264 237 258 Less: undistributed earnings reallocated to unvested restricted stock (264 ) (237 ) (258 ) Numerator for diluted earnings per share $ 56,228 $ 46,118 $ 52,828 Denominator: Weighted average shares outstanding - basic 43,542,785 43,432,149 43,357,602 Effect of dilutive securities: Stock options and other awards 4,753 13,581 34,409 Weighted average shares outstanding- diluted 43,547,538 43,445,730 43,392,011 Basic earnings per share $ 1.29 $ 1.06 $ 1.22 Diluted earnings per share $ 1.29 $ 1.06 $ 1.22 Certain options to purchase FutureFuel's common stock were not included in the computation of diluted earnings per share for years ended December 31, 2016, 2015 and 2014 because they were anti-dilutive in the period. The weighted number of options excluded on this basis was 65,000, 97,500 and 25,000, respectively.
